 DECIITON OnF NATTMt"AT T ARID, DI)1 A1ITT"L ln'*AD106 -.Master Slack and/or Master Trouser Corp. andHardeman Garment Corp., and Morehouse Gar-ment Corp., and Lauderdale Garment Corp., andLobelville Garment Corp. and AmalgamatedClothing Workers of America, AFL-CIO. Cases26-CA-4924, 26-CA-4977, 26-CA-5013, 26-CA-5057, 26-CA-5313, 26-CA-5632, and 26-CA-59538 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 4 March 1982 Administrative Law JudgePhillip P. McLeod issued the attached Supplemen-tal Decision. Thereafter, the General Counsel andthe Respondent, respectively, filed exceptions andsupporting briefs. Respondent also filed an answer-ing brief to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order,as modified below.The Respondent has excepted, inter alia, to thejudge's finding that the Respondent failed to meetits burden of proof by establishing that Leroy Lakewas in high school and not seeking employmentduring portions of his backpay period. The recordshows that before his discharge Lake worked forthe Respondent on the night shift while attendingschool during the day. Lake admitted that he didnot seek other night-time employment after beingdischarged by the Respondent.' The judge foundthat the Respondent offered no evidence that Lakewas going to school on a year-round basis, that itwas common knowledge that public schools do notoperate year-round, and that there was no basis forknowing or assuming the calendar quarters theschool year covered absent specific proof from theRespondent. Hence, the judge found that the Re-spondent failed to meet its burden of proof and heawarded backpay in accordance with the computa-tion of the General Counsel.The judge's imposition on the Respondent of theburden to establish the calender quarters that Lakewas in school was unwarranted. Lake's status as astudent is of no consequence to the determinationof reasonable job search for backpay purposes inI In October 1973, the Respondent offered Lake a job on the day shiftwhich Lake declined because he was attending high school,the circumstances here. The gravamen here is thatLake, who was discharged from a night job, didnot seek other night-time employment after his dis-charge. Indeed, it is clear from Lake's own testi-mony that he failed to make a reasonable jobsearch during the period from his dischargethrough the second quarter of 1976 when he grad-uated from high school.2Accordingly, we willmodify the judge's recommended Order by reduc-ing Lake's backpay from $17,056 to $9,014 plus in-terest. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that MasterSlack and/or Master Trousers Corp., and Harde-man Garment Corp., and Morehouse GarmentCorp., and Lauderdale Garment Corp., and Lobel-ville Garment Corp., Memphis, Tennessee, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order asmodified.Substitute for the list of specific backpay awardsin the judge's recommended Order the following.Grace BeardMose BurkleyEarlie CheairsRay DavisPeggy Peoples HarrisAlma JonesFreddie JonesMattie JonesEarline LakeLeo SainLeroy LakeNathaniel McClellanGladys McGowanAnnie McKinnieDoris McNealPercy McNealRonald MossWiley MurphyVera NormentJuanita PhillipsLurlene Pirtle$ 2623,5124,4553,02272013,5572,4551,26314,0985579,01437,87128,40499314,60628,66023,05638,5612,1326,87137,055I The record shows that Lake obtained employment and had certainearnings in the third quarter (July, August, and September) of 1975 and1976. The record also shows that Lake asked a friend about the possibili-ty of a job without either approaching the employer or submitting an ap-plication. The judge found this was not an adequate job search. Other-wise, Lake's testimony reveals no job search during the period in dispute.3 The General Counsel has excepted to the judge's failure to include inthe recommended backpay order an award of S993, plus interest, for dis-criminatee Annie McKinnie, as set forth in the backpay specification. TheRespondent did not dispute the figure. Accordingly, we will modify thejudge's recommended Order to provide backpay for Annie McKinnie.269 NLRB No. 18r-1ui LJllI- J D.W11J.Jr MASTER SLACKAllan Lynn RussellJohnny RussellWillie SpencerRessie Ford TraylorEarnest WilliamsPatricia WilliamsMargie Wilson32,4922,9416,90923,4345527,87629,950SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. OnJuly 22, 1977, the National Labor Relations Board issueda Decision and Order' finding that the Respondent un-lawfully discharged 20 employees2in violation of Sec-tion 8(a)(3) and 8 other employees3in violation of Sec-tion 8(a)(5) and (1) of the National Labor Relations Act,as amended. To remedy the unfair labor practices, theBoard, inter alia, directed the Respondent to make wholecertain individuals4for any loss of pay or any other ben-efits they may have suffered by reason of the discrimina-tion against them. With regard to all other individuals,the Board ordered the Respondent to offer them "imme-diate and full reinstatement to their former positions or,if such positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges" as well as to make themwhole for any loss of pay or other benefits. The partiesbeing unable to agree on the amount of backpay dueunder the terms of the Board's Decision and Order, theRegional Director for Region 26 issued a backpay speci-fication dated January 7, 1981, which was amended onMay 26, 1981. The Respondent filed an answer, adden-dum to answer, and amended answer, and, following theRegional Director's amendment to its backpay specifica-tion, a second amended answer.A trial was held before me in Memphis, Tennessee, onJune 22 and in Bolivar, Tennessee, on June 23 and 24,1981. All parties were afforded full opportunity to call,examine, and cross-examine witnesses; to introduce evi-dence; to argue orally; and to submit post-trial briefs.Briefs filed by counsel for the General Counsel and theRespondent have been received and carefully considered.On consideration of the entire record herein and onmy observation of the witnesses, I make the followingFINDINGS AND CONCLUSIONSI. THE FORMER PROCEEDINGSThis case had its beginnings 9 years ago in 1973. OnJune 20 of that year, Amalgamated Clothing Workers of' 230 NLRB 1054 (1977).2 Willie Spencer, Earlie Cheairs, Leo Sain, Earnest Williams, RessieFord Traylor, Leroy Lake, Peggy Peoples, Mose Burkley, LurlenePirtle, Mattie Jones, Doris McNeal, Nathaniel McClellan, Alma Jones,Freddie Jones, William Ray Davis, Vera Norment, Grace Beard, GladysMcGowan, Wiley Murphy, and Annie McKinnie.3 Donald C. Moss, Patricia Ann Williams, Percy L. McNeal, MargieA. Wilson, Johnny Russell, Allen L. Russell, Earline Lake, and JuanitaPhillips.4Sain, Earnest Williams, Peoples, Burkley, Mattie Jones, Norment,Beard, and McKinnie.America, AFL-CIO, herein called the Union, won anelection among the Respondent's production and mainte-nance employees. The Respondent filed objections to theelection, which were found to be without merit, and theUnion was certified by the Board on January 4, 1974.Between November 12, 1973, and June 13, 1975, theUnion filed numerous unfair labor practice charges alleg-ing that the Respondent violated Section 8(a)(1), (3), and(5) of the Act. Complaints issued in seven consolidatedcases, and a trial was held on various dates in Februaryand March 1976 before Administrative Law JudgeThomas A. Ricci. On June 8, 1976, Judge Ricci issuedhis decision in which he found that the Respondent hadengaged in certain violations of Sections 8(a)(l), (3), and(5) of the Act. Ricci found inter alia that on July 17,1973, 3 days before the scheduled election, the Respond-ent discontinued the night shift in its pressing departmentand permanently abolished 20 jobs in violation of Section8(a)(3) of the Act. During the trial before Judge Ricci,both the Respondent and counsel for the General Coun-sel introduced substantial evidence of how the Respond-ent had treated those 20 individuals after July 17 to thetime of the trial. As a result, Judge Ricci made specificfindings with regard to each of these 20 individuals dis-criminated against as to when the backpay period beganand ended, as well as when it was temporarily suspendedfor certain periods although not permanently tolled.Judge Ricci also found that the Respondent had not en-gaged in alleged violations of Section 8(a)(5) of the Actby making unilateral changes in the terms and conditionsof employment of its employees without notice to orprior consultation with the Union.Both the Respondent and counsel for the GeneralCounsel filed exceptions with the Board to Judge Ricci'sdecision. On July 22, 1977, the Board issued its Decisionand Order, which adopted Judge Ricci's decision withcertain important modifications. The Board adoptedJudge Ricci's decision with regard to the 20 individualsdiscriminated against by the Respondent discontinuing itsnight shift in the pressing department. The Board foundmerit in certain of the exceptions filed by counsel for theGeneral Counsel regarding the alleged unilateralchanges. It found that seven changes made by the Re-spondent unilaterally without notifying the Union orgiving it an opportunity so bargain constituted violationsof Section 8(a)(1) and (5) of the Act. Because they havea specific and important bearing on the outcome of thisstage of the proceedings as is more fully discussedbelow, I note particularly that the Board found the Re-spondent had violated Section 8(a)(l) and (5) of the Acton August 20, 1974, by laying off approximately 200 em-ployees; in October 1974 by laying off the remainingproduction employees and shutting down operations; andin November 1975 by recalling approximately 80 laid-offemployees on the basis of seniority and previous efficien-cy without first negotiating with the Union concerningthe method and manner in which such actions wouldoccur. The Board also found that the Respondent hadviolated Section 8(a)(1) and (5) of the Act by more strin-gently enforcing tardiness and absenteeism rules whichresulted in the discharge of eight individuals. On June107 DECISIONS OF NATIONAL LABOR RELATIONS BOARD13, 1980, the United States Court of Appeals for theSixth Circuit ordered that the Board's decision be en-forced in full.A controversy has since arisen over the amount ofbackpay due under the terms of the Board's Order andthat issue is before me for decision.II. POSITIONS OF THE PARTIESFollowing issuance of the backpay specification andnotice of hearing on January 7, 1981, the Respondentfiled an answer dated January 19, an addendum toanswer dated March 10, and an amended answer datedMay 18, 1981. On May 26, counsel for the GeneralCounsel issued an amendment to backpay specification,and on June 5 the Respondent filed its second amendedanswer. Additionally, certain amendments were made atthe trial herein.In its several answers, the Respondent asserted anumber of defenses to its backpay liability regardingpractically every discriminatee. The Respondent's argu-ments are often expressed alternatively why backpayshould terminate entirely or be tolled during certain peri-ods. Many of these defenses asserted in its answers, how-ever, were not addressed at the trial or in the Respond-ent's post-trial brief and must fail for lack of evidence.The defenses to backpay liability which the Respondentcontinues to advance are first that the backpay of variousdiscriminatees should terminate on certain dates whenthey were reinstated to the Respondent's employ;second, that backpay should terminate for all discrimina-tees as of August 1974 when Respondent laid off all pro-duction employees and completely shut down productionbecause the discriminatees were thereby "restored" tothe same position they would have occupied had the Re-spondent not discriminated against them; third, that 10discriminatees5should have their backpay completely orpartially withheld from them during certain periods be-cause they failed to make a diligent search for interimemployment or because they removed themselves fromthe labor market; fourth, that discriminatee William R.Davis should be partially denied backpay because hefailed to produce information bearing on his earningsfrom self-employment during certain parts of the back-pay period; and, fifth, that interest charged on the back-pay should remain at 6 percent per annum rather than beraised to an amount called for by Florida Steel Corp.,infra, as argued by counsel for the General Counsel.The position advanced by counsel for the GeneralCounsel regarding the backpay claim of certain discri-minatees is, at best, confused. Particularly troubling isthe position of counsel for the General Counsel regard-ing backpay due Nathaniel McClellan, Earlie Cheairs,Leroy Lake, William R. Davis, Gladys McGowan, andWiley Murphy. The backpay specification does not in-clude backpay due, if any, beyond June 23, 1980. The sixindividuals named above are the subject of a footnote inthe backpay specification which reads:I Willie Spencer, Ressie Ford Traylor, Leroy Lake, Lurlene Pirtle,Nathaniel McClellan, Gladys McGowan, Wiley Murphy, Percy McNeal,Margie Wilson, and Earline Lake.The date of June 23, 1980 is only for the purpose ofthis Backpay Specification in that Respondent hasnot complied with the reinstatement aspects of theDecree to date and backpay is currently accruingsince June 23, 1980.When the subject of these individuals first came up inthe hearing, both counsel for the General Counsel andthe Board's compliance supervisor who was then on thewitness stand informed the court that these individualswere the subject of this footnote because they had notbeen properly reinstated to their former positions whenthey were recalled from layoff in November 1975 andwere therefore due backpay beyond, i.e., after June 23,1980. This same position was repeated a short time later.Thereafter, counsel for the General Counsel explainedthe basis for his position thusly: according to both theemployee handbook and Judge Ricci's decision, employ-ees who were in fact recalled in November 1975 had nolegitimate claim to seniority; therefore, in recalling em-ployees without first notifying the Union and giving it anopportunity to bargain, and by continuing to recognizethe original seniority dates of those individuals whom itdid recall, the Respondent has continued its unfair laborpractice. Therefore, the argument continues, whenever adiscriminatee is adversely affected by the Respondentrecognizing those seniority dates, rather than giving thediscriminatees preference in job retention, backpay con-tinues to accumulate.At the same time as he advanced the argument de-scribed above, counsel for the General Counsel alsoargued that discriminatees Earline Lake, Willie Spencer,Doris McNeal, Percy McNeal, and Nathaniel McClellanshould have been recalled when the Respondent resumedoperations in November 1975 rather than the individualswhom Respondent did recall and therefore are due back-pay from that time forward. Further, the argument con-tinues, on various other (later) dates Alma Jones, Wil-liam Ray Davis, Earlie Cheairs, and Ressie Ford Traylorshould have been recalled rather than other individuals.Counsel for the General Counsel argues that a recallright exists for the individuals named above for jobswhich became available starting in November 1975 be-cause of the findings by Judge Ricci in June 1976 thatthey had been discriminated against in July 1973 by theRespondent. According -to counsel for the GeneralCounsel's argument, the latter finding of their status asdiscriminatees thereby cast on them some form of retro-active superseniority. The rationale behind the GeneralCounsel's position was explained a bit more simply byCompliance Supervisor Watson as "solely a matter ofconvenience."During the trial, and even more so in his post-trialbrief, counsel for the General Counsel confuses andmerges the two arguments described above. The GeneralCounsel's post-trial brief states in part:Here we must note the contention of the GeneralCounsel respecting certain discriminatees, Cheairsbeing one of them, who were not returned as theyshould have been returned and therefore a conten-tion of continuing liability. General Counsel's Ex-108 MASTER SLACKhibit 2 is a document giving a breakdown of the dis-criminatees involved in this proceeding. It does soin the fashion of their relative seniority dates andcontrasts them against five employees, who werenot discriminatees, who were returned as Respond-ent resumed operations of its plant in 1975.As previously noted, the first of the two argument de-scribed below relates to six employees, one of whom isCheairs, who are the subject of the footnote above. Thesecond argument, however, is the one which is the sub-ject of the General Counsel's Exhibit 2 and is an argu-ment related primarily to employees Earline Lake, WillieSpencer, Doris McNeal, Percy McNeal, and NathanielMcClellan. The confusion is even more evident from thefollowing statement regarding discriminatees who are thesubject of the footnote quoted above:[I]t is the position of the General Counsel that theargument regarding the incorrect reinstatement re-lates solely to the manner in which employeesshould have been recalled when the job opportuni-ties were available upon the opening of the plant inNovember 1975. It is not the contention of the Gener-al Counsel that after June 23, 1980, backpay continuesto accrue, rather it is the improper method of recallof said employees, that is the issue. The basicpremise has been set out already in this memoran-dum but restated, same is to the effect that discri-minatees are entitled to reinstatement requiring, ifnecessary, displacement of other employees. Herewe have a group of employees who were recalledwhen the plant commenced operations again in1975, who were not discriminatees. It is the positionof the General Counsel that the discriminateesshould have been recalled ahead of any other em-ployee. The refusal to consider same in this fashionis tantamount to another violation of Section 8(a)(3)of the Act. [Emphasis added.]The statement of counsel for the General Counsel in hisbrief, "it is not the contention of the General Counselthat after June 23, 1980, backpay continues to accrue," isin direct contradiction to the footnote quoted abovewherein it states in part "backpay is currently accruingsince June 23, 1980. While it is almost impossible fromcounsel for the General Counsel's muddled treatment toascertain the real issues, for reasons more fully describedbelow, I have concluded that both of the General Coun-sel's arguments relate to the availability of work in No-vember 1975 rather than to the reinstatement aspects ofthe Board Order.111. GENERAL STATEMENT REGARDING APPLICABLEPRINCIPLESAs was stated long ago by the Supreme Court inPhelps Dodge Corp. v. NLRB, 313 U.S. 177, 197 (1941):Making the workers whole for losses suffered onaccount of an unfair labor practice is part of thevindication of the public policy which the Boardenforces.A Board backpay order, the Supreme Court hasstated, "should stand unless it can be shown that itis a patent attempt to achieve ends other than thosewhich can be fairly said to effectuate the policies ofthe Act." NLRB v. Seven-Up Bottling Co. of Miami,344 U.S. 344, 346, 347 (1953). The Supreme Courthas also recognized that "the computation of theamount due may not be a simple matter .... Con-gress made the relation of remedy to policy an ad-ministrative matter, subject to limited judicialreview, and chose the Board as its agent for thepurpose." Nathanson v. NLRB, 344 U.S. 25, 29-30(1952). In exercising the broad discretion granted toit, the Board, with Court approval, has consistentlyapplied the principle stated in New England TankIndustries, 147 NLRB 598, 601 (1964):[W]hile the general burden is on the General Coun-sel to establish for each discriminatee the loss of paywhich has resulted from Respondent's establisheddiscriminatory conduct, i.e., the gross backpay overthe backpay period, the burden of proof is on re-spondent to show diminution of that amount wheth-er such diminution results from the claimants' will-ful loss of earnings, or from the unavailability of ajob at Respondent's operation for some reason un-connected with the discrimination.6Thus, it is the burden of the General Counsel to establishthe reasonableness and accuracy of its calculation of thegross backpay amount. In establishing this burden, it isinherently recognized that a backpay determination isnot, and cannot be, an exact science, but rather necessari-ly requires certain reasonable approximations and judg-mental decisions. The burden of proof with respect to itsaffirmative defenses rests on the Respondent as it was theoriginal wrongdoer.IV. THE GENERAL COUNSEL'S CASEIn support of the General Counsel's burden of proof,Compliance Supervisor Robert Watson testified and ex-plained the manner in which backpay was calculatedconsistent with the Board Order. It is apparent from theRespondent's cross-examination of Watson that it haslittle quarrel with the accuracy and manner in whichWatson prepared the backpay specification. Rather, theRespondent attempted primarily to seek agreement fromWatson that Judge Ricci's decision, while clear on itsface, is internally inconsistent and/or self-contradictory.It is on the basis of that claim, which relates to the Re-spondent's asserted defenses, that I shall begin to analyzeits position. Before doing so, however, I shall first con-sider the two arguments advanced by counsel for theGeneral Counsel because those arguments affect thegross backpay calculations of several discriminatees. Iwill not repeat the General Counsel's arguments for theyhave been described above at length.Regarding the position of counsel for the GeneralCounsel concerning McClellan, Cheairs, Lake, Davis,McGowan, and Murphy, I note at the outset the appar-6 Citations within quote omitted.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent inconsistency between the contention in the footnotequoted above that "Respondent had not complied withthe reinstatement aspects of the decree to date and back-pay is currently accruing since June 23, 1980," and thestatement of counsel for the General Counsel in his post-trial brief that "the argument ...relates solely to themanner in which employees should have been recalledwhen the job opportunities were available upon theopening of the plant in November 1975. It is not the con-tention of General Counsel that after June 23, 1980,backpay continues to accrue ... ." If indeed the argu-ment relates solely to the method by which employeeswere recalled in November 1975, then as it relates tobackpay the issue does not involve reinstatement aspectsof the Board Order. Rather, insofar as backpay is con-cerned, the issue simply relates to the availability ofwork. If work were available, discriminatees are entitledto backpay during that period. Further, the burden is onthe Respondent to prove the unavailability of work.NLRB v. Ellis & Watts Products, 344 F.2d 67 (6th Cir.1965); New England Tank Industries, supra; Mastro Plas-tics Corp., 136 NLRB 1342 (1962). The Respondentherein, however, does not even respond to this argumentof the General Counsel much less assert an affirmativeI At the commencement of the trial herein, after the formal paperswere introduced into evidence, various matters were called to my atten-tion by the parties including the footnote quoted above relating toMcClellan, Cheairs, Lake, Davis, McGowan, and Murphy. Based on myreading of that footnote, it was my understanding that counsel for theGeneral Counsel was simply reserving for future proceedings a claim thatthese discriminatees had not been properly reinstated. It was my under-standing that future action was contemplated, probably in the form of acontempt action against the Respondent for failing to comply with theBoard Order, to be followed later, if necessary, by a supplemental back-pay proceeding. It was also my understanding that both parties agreedwith that interpretation. In effect, therefore, this proceeding was to belimited to events predating June 23, 1980. On the basis of that under-standing, I sustained several objections by the Respondent to questionsasked by counsel for the General Counsel relating to events after thatdate. It was not my understanding that any party expected me to resolvean issue whether these individuals had been properly reinstated. I did notconsider this to be an issue before me for two reasons. First, I was of theopinion that the proper forum for such an issue would be before the cir-cuit court of appeals in a contempt proceeding. Second, if such an issuecould be raised before an administrative law judge, I would not have ex-pected it to be raised in the form of a footnote but rather in the form ofan affirmative allegation. From my reading of the transcript of the trialherein, however, I have observed a rather clear indication at one pointon the part of counsel for the General Counsel that he expected me todetermine whether the individuals named above were properly reinstated.I now realize that evidence which I excluded concerning events afterJune 23, 1980, might be relevant to that issue if it was properly beforeme.In preparing this decision, I have discovered authority for the proposi-tion that there are certain circumstances in which it would be appropriatefor evidence on the subject of reinstatement to be introduced before anadministrative law judge rather than before the circuit court in contemptproceedings. NLRB v. Bird Machine Co., 174 F.2d 404 (Ist Cir. 1949),sets forth a still-viable doctrine that provides:[I]f [the discriminatee's] old position is still in existence, our earlierdecree, without the need of supplemental definition, specificallycommands that Respondent offer [the discriminatee] reinstatement tothat position. If it is the Board's contention that though the old posi-tion remains in existence, Respondent has failed to offer [the discri-minatee] reinstatement to that position, the issue thus tendered iswhether Respondent is in contempt of our decree. Determination ofquestions of fact on this issue is not a proper administrative functionof the Board but becomes the function of this court in contempt pro-ceedings. See Wallace Corp. v. N.LR.B. [159 F.2d 952 (4th Cir.1947)] at 954.defense that these discriminatees should not be affordedbackpay in November 1975 an thereafter because of analleged unavailability of work. Therefore, I concludethat backpay has properly been awarded McClellan,Cheairs, Lake, Davis, McGowan, and Murphy for theperiod including November 1975 and thereafter.7But in the Wallace case the court was dealing with a situationwhere the department in which the discriminatorily discharged em-ployees had previously worked had been abolished. It was thereforeproper for the Board to have a further administrative hearing onquestions as to whether there were substintially equivalent positionsin the Company's service, and as to what action should be taken, inview of changed conditions, to wipe out the effects of the unfairlabor practices; such hearing having in contemplation supplementalfindings by the Board, appropriate modification of the Board's previ-ous order, and an application to the court for modification of thegeneral terms of its earlier decree so as to give enforcement to theBoard's order as modified and made more specific in the light of thesupplemental findings.Substantial confusion has been caused by counsel for the General Counselthrough poor articulation of the precise issue relating to McClellan,Cheairs, Lake, Davis, McGowan, and Murphy. At the trial, and in hispost-trial brief, he has spoken of an obligation on the Respondent's partto reinstate these employees in November 1975 because of their status asdiscriminatees. Administrative Law Judge Ricci's decision, however, didnot issue until June 8, 1976, and obviously there was no reinstatementorder directed against the Respondent until that time. The decision ofcourse also imposed an obligation to make employees whole for employ-ment lost prior to that time, but that is an issue of backpay and not rein-statement. Counsel for the General Counsel cites no case authority what-ever in support of his argument framed in the context of Respondent'sobligation to reinstate a discriminatee before a judge's decision evenissues, and in my view the argument is patently absurd. As will be notedin the portion of counsel for the General Counsel's brief quoted above,he also asserts at one point that the Respondent's failure to reinstate thediscriminatees in November 1975 "is tantamount to another violation ofSection 8(aX3) of the Act." This statement is not at all helpful in definingany real issue that may exist with regard to the six discriminatees namedabove. Suffice it to say that the purpose of a backpay proceeding is notto litigate the merits of any unfair labor practice.In preparing this decision, I gave considerable thought to reopeningthe record on my own motion to require further definition of the issueregarding these six discriminatees in order to determine whether thatissue is the kind of reinstatement issue which it would be appropriate tolitigate before the Board pursuant to NLRB v. Bird Machine Co., supra. Ihave chosen not to do so, however, for two reasons. First, I note thestatement by counsel for the General Counsel in his brief that "it is notthe contention of the General Counsel that after June 23, 1980, backpaycontinues to accrue ...." If in fact there is no claim for backpaybeyond June 23, 1980, in spite of the language in the quoted footnote tothe contrary, my resolution of the backpay issue should provide a com-plete liquidation of the Respondent's backpay liability. Second, althoughcounsel for the General Counsel has never articulated his argument inthis way, I have come to the conclusion that if there is in fact any issueregarding reinstatement, rather than one simply involving the availabilityof work, what he is really arguing is that the Respondent has not com-plied with the reinstatement aspects of the Board's order because, whilethe Respondent reinstated these six discriminatees at some point afterJune 13, 1980, the date of the circuit court's order enforcing the Board'sdecision, the Respondent should have recognized but has refused to rec-ognize their original date of hire as a seniority date and/or should haverecognized but has refused to recognize November 1975 as the senioritydate for other employees (nondiscriminatees) reinstated in November1975. Counsel for the General Counsel would argue that by operation ofthe Respondent's employee handbook nondiscriminstees lost any earlierseniority date, and by the Respondent recognizing a seniority date earlierthan November 1975 for those nondiscriminatees, the Respondent is per-petuating the effects of its conduct which was found to be in violation ofSec. 8(aX5) in the manner in which it resumed operations. If this is theGeneral Counsel's position, then I view the issue as one which can onlybe raised in a contempt proceeding rather than as one involving the typeof reinstatement matter which might appropriately be litigated before anadministrative law judge.110 MASTER SLACKThe second argument advanced by counsel for theGeneral Counsel relates to discriminatees Earline Lake,Willie Spencer, Doris McNeal, Percy McNeal, and Na-thaniel McClellan, and to a lesser degree to Alma Jones,William Ray Davis, Earlie Cheairs, and Ressie FordTraylor. Although counsel for the General Counsel alsoframes this argument in the context of the Respondenthaving an obligation to reinstate these discriminatees inNovember 1975 pursuant to Judge Ricci's order of June1976, I have concluded that this issue also relates simplyto the availability of work. Therefore, putting aside theargument that discriminatees had a recall right as discri-minatees to jobs which became available in November1975, I shall simply consider the argument as relating tothe availability of work beginning at that time. The Re-spondent has not expressly asserted any affirmative de-fense that Lake, Spencer, Doris McNeal, Percy McNeal,McClellan, Jones, Davis, Cheairs, and/or Traylor shouldnot be afforded backpay in November 1975 or thereafterbecause of an alleged unavailability of work. The Re-spondent has, however, in conjunction with its argumentthat backpay should be tolled for all discriminatees whenthe plant closed in August 1974, which is treated sepa-rately below, responded very briefly to the GeneralCounsel's argument regarding these nine discriminatees.Counsel for the Respondent points out that the pre-shut-down complement of employees numbered approximate-ly 400, while the Respondent reopened the facility inNovember 1975 with only 80 employees. The Respond-ent argues that it would be punitive rather than remedialto accord the discriminatees the "retroactive supersenior-ity" requested by counsel for the General Counsel be-cause it would "go beyond a restoration of the economicstatus quo that would have obtained but for the unlawfuldiscrimination ...." In support of that argument, theRespondent introduced testimony about the manner inwhich employees were recalled to work in November1975. From this testimony, it is clear that Respondentargues that work was unavailable for these discriminateesin November 1975 and thereafter. The Respondent intro-duced testimony from the Respondent's director of man-ufacturing, Hulon Stringer, that prior to the shutdownthere were three job classifications within the pressingdepartment: topper, legger, and combination topper andlegger. According to Stringer, when the plant reopened,the Respondent recalled by seniority only those employ-ees who were combination pressers. Stringer testifiedthat Lake, Spencer, both McNeals and Traylor were notcombination pressers. Therefore, the argument continues,they would not have been recalled to work in any event.McClellan, Jones, Davis, and Cheairs, who Stringer testi-fied were combination pressers, would not have been re-called until much later dates in 1976, 1977, 1979, and1980 when jobs became available. The Respondent thusargues that it would be unfair and punitive to awardbackpay to these nine discriminatees in accordance withthe General Counsel's formula. Thus, although the Re-spondent has not expressly raised an affirmative defenseregarding the availability of work in November 1975 andthereafter, evidence bearing directly on that issue hasbeen introduced in response to a position taken by coun-sel for the General Counsel.In resolving this issue, I note at the outset that, al-though the issue was first raised by counsel for the Gen-eral Counsel, it was not framed in the context of theavailability of work, and the burden is on the Respond-ent to prove the unavailability of work. NLRB v. Ellis &Watts Products, supra; New England Tank Industries,supra; Mastro Plastics Corp., supra. It is not necessary forthe General Counsel to show that on every day, or onany given day, of the backpay period there was workavailable which a particular discriminatee would haveenjoyed but for the discrimination against him. Rather,once an employee is found to have been unlawfully ter-minated, the employee is entitled to backpay from thedate of the unlawful termination until such time as theemployee is offered reinstatement. This is true for theentire period of unemployment, and the respondent is re-lieved of backpay liability only if it affirmatively meetsits burden of proof by showing that during some part ofthe period the discriminatee would not have been em-ployed even if Respondent had not engaged in the dis-crimination. In the instant case, however, as found bythe Board in a decision enforced by the United StatesCourt of Appeals for the Sixth Circuit, the Respondentengaged in unlawful conduct not only by terminatingthese discriminatees but also by the method in which itrecalled people to work following the extended layofffrom August 1974 to November 1975. Therefore, if Iwere to adopt the method which the Respondent used torecall people in order to determine whether work wasavailable for discriminatees in November 1975 I wouldbe utilizing a method which was itself found to be un-lawful. I would thereby allow the Respondent to reap awindfall from unlawful conduct by allowing it to estab-lish that pursuant to, and because of, the unlawfulmethod of recall, no work was available for discrimina-tees. Clearly, the Board in fashioning a remedy shouldnot consciously allow a respondent to reap an affirmativebenefit from its own unlawful conduct. As was stated inan analogous case, "when an employer's unlawful dis-crimination makes it impossible to determine whether thedischarged employee would have earned backpay in ab-sence of discrimination, the uncertainty should be re-solved against the employer." NLRB v. Miami Coca-ColaBottling Co., 360 F.2d 569, 572-573 (5th Cir. 1966). Sinceit is impossible to determine whether the discriminateesherein would have been recalled to work in November1975 if Respondent had not utilized an unlawful methodfor recalling employees, I conclude that backpay hasbeen awarded properly in accordance with the GeneralCounsel's formula for employees Earline Lake, WillieSpencer, Doris McNeal, Percy McNeal, NathanielMcClellan, Alma Jones, William Ray Davis, EarlieCheairs, and Ressie Ford Traylor for the period includ-ing November 1975 and thereafter.V. THE RESPONDENT'S DEFENSES TO BACKPAYThe Respondent's first defense to the payment of back-pay is that although Judge Ricci made specific findingsof the dates when backpay begins, ends, and is temporar-ily tolled for each discriminatee, issues regarding individ-ual backpay periods were nevertheless not fully litigatedIII DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the underlying unfair labor practice proceeding.Therefore, the argument runs, the parties to this compli-ance proceeding are not foreclosed by the doctrine of resjudicata from litigating individual backpay periods. TheRespondent's second argument is really part and parcelof the first. The Respondent argues that many of the dis-criminatees received valid offers of reinstatement fromthe Respondent at various points in time subsequent tothe commission of the underlying unfair labor practices,and their backpay periods should terminate at those re-spective points in time. More specifically, the Respond-ent argues that such valid offers of reinstatement weremade to discriminatees Earlie Cheairs on August 16,1973; Ressie Ford Traylor on August 28, 1973; LurlenePirtle on May 9, 1974; Doris McNeal on February 27,1974; Nathaniel McClellan on May 9, 1974; Alma Joneson May 9, 1974; and William R. Davis on May 9, 1974.This argument is coextensive with the first argument be-cause the dates when the Respondent argues that theseseven discriminatees were made valid offers of reinstate-ment are matters which were litigated before JudgeRicci. The dates are actually dates when these variousdiscriminatees reentered the Respondent's employ for aperiod of time before being laid off again. Judge Riccitook into account those events in making his findings ofthe backpay periods of the individual discriminatees.Judge Ricci nevertheless found the backpay periods torun beyond the dates argued by Respondent. Instead ofterminating backpay on those dates, Ricci gave credit foremployment of the discriminatees with the Respondentas an offset against (or temporary tolling of) backpay.The Respondent now asks me to find, on the same factsthat were before Judge Ricci, that Judge Ricci's findingswere incorrect and to make different findings. I amwholly convinced, however, that the doctrine of res ju-dicata was adopted centuries ago to prevent just exactlythat.I find nothing in the Board's Rules and Regulationsand no case authority whatever prohibiting an adminis-trative law judge in his decision after the initial trial onthe merits of the unfair labor practice from making spe-cific findings with regard to the backpay period of a dis-criminatee where the judge believes that the evidence re-quired to make those findings has been placed before himby the parties. Even assuming Judge Ricci's findingswere wrong, it was incumbent on Respondent-or who-ever considered them to be incorrect-to appeal JudgeRicci's decision. The Respondent did appeal Ricci's deci-sion. I note that Respondent even took exception to theremedy ordered by Judge Ricci, but it chose not toappeal that aspect of the remedy which it now attemptsto relitigate before me. Not only did the Respondenthave the opportunity to appeal the remedial portion ofJudge Ricci's decision to the Board, but it also had theopportunity to raise such matters during the enforcementproceedings before the United States Court of Appealsfor the Sixth Circuit. The Respondent did not do so. In-stead, the Respondent now seeks to relitigate those mat-ters before me. I find that it is precluded from doing soby the doctrine of res judicata.sConsequently, I herebyreject the affirmative defenses of the Respondent raisedin the first "affirmative defense" of its answer dated Jan-uary 19; paragraph I of its amended answer dated May18; and paragraphs 14-18 of its second amended answerdated June 3, 1981.As a separate affirmative defense, Respondent arguesthat the backpay for all discriminatees should terminateas of August 1974 when the Respondent temporarilyshut down its entire operation for valid economic rea-sons. The Respondent argues that as a result of the entireoperation shutting down and all employees being laidoff/terminated, the discriminatees were thereby "re-stored" to the same position they would have occupiedeven if the Respondent had not discriminated againstthem. This argument is a mere extension of the first andsecond arguments described above because the events re-lated to it, including a subsequent recall of certain em-ployees when the plant reopened in November 1975,were events litigated before Judge Ricci. Ricci consid-ered this layoff and the subsequent recall in making hisfindings regarding the backpay periods of the individualdiscriminatees. With those facts before him, Judge Riccinevertheless found the backpay periods to run beyondthe dates argued by the Respondent. Like the argumentsabove, I conclude that Respondent's asserted defense isbarred by the doctrine of res judicata. Moreover, I note8 At the beginning of the trial herein, counsel for the General Counselmade a motion to strike par. 15 of the Respondent's second amendedanswer dated June 3 on res judicata grounds. The Respondent opposedthat motion and filed a written statement of position which is in evidence.In its post-trial brief, Respondent concedes that the motion should begranted, although not on res judicata grounds. In its brief, the Respond-ent states in part:The substance of the paragraph 15 defense is that, inasmuch as thebackpay periods for claimants Leo Sain and Earnest Williams termi-nate on August 20, 1973, the date of a temporary recall of the press-ing night shift, backpay periods for various other claimants whowere recalled on that date should terminate then as well.Regarding General Counsel's motion to strike paragraph 15 of Re-spondent's Second Amended Answer, Respondent concedes that thetemporary recall of August 20, 1973 did not constitute a valid offerof reinstatement, but the Respondent does not thereby concede thatit is foreclosed by the doctrine of resjudicata from litigating individ-ual backpay periods.Respondent does not oppose General Counsel's motion to strikeper se, since Respondent concedes that the August 20, 1973 recallsdid not constitute valid offers of reinstatement for the purpose of ter-minating backpay liability. By its withdrawal of its opposition toGeneral Counsel's motion, however, the Respondent does not there-by conceded that the paragraph 15 defense is barred by the doctrineof res Judecata.Elsewhere in its brief, the Respondent argues that even if the motion tostrike is granted on res judicata grounds, the doctrine of res judicatashould therefore apply only to the one paragraph of that answer sincecounsel for the General Counsel's motion to dismiss was not directed atother paragraphs of its several answers. Clearly, however, a party doesnot waive a res judicata argument on the merits by filing a motion todismiss directed only at limited matters. I find no substantive differencebetween granting counsel for the General Counsel's motion to dismisspar. 15 of the second amended answer on res judicata grounds and dis-missing the other paragraphs on the merits on the same grounds. There-fore, rather than grant counsel for the General Counsel's motion to dis-miss, I shall simply reject on the merits all of the Respondent's defensesasserted in the paragraphs enumerated above on res judicata grounds.112 MASTER SLACKthe Respondent's argument overlooks the fact that theBoard, with circuit court agreement, found the methodin which the Respondent effected both the layoff andrecall to be unlawful in violation of Section 8(a)(5) of theAct. In order to find merit to this asserted defense of theRespondent, one would have to invoke a presumptionthat if the Respondent had acted lawfully and fulfilled itsobligation to bargain with the Union in good faith, theexact same result would have occurred as did occur.Since it is impossible to determine what would have oc-curred if Respondent had fulfilled its lawful obligation tobargain with the Union, Respondent's unlawful conductcould not serve to terminate backpay. Therefore, I rejectthe affirmative defenses of the Respondent raised in para-graphs 7-14 of its amended answer dated May 18 andparagraph 19 of its second amended answer dated June3, 1981.The Respondent argues that discriminatees WillieSpencer, Ressie Ford Traylor, Leroy Lake, LurlenePirtle, Nathaniel McClellan, Gladys McGowan, WileyMurphy, Percy McNeal, Margie Wilson, and EarlineLake should have their backpay completely or partiallywithheld from them during certain periods because theyfailed to make a diligent search for interim employmentor because they removed themselves from the labormarket.A. Willie SpencerThe Respondent argues that Spencer failed to make adiligent search for employment throughout his entirebackpay period and that his claim for backpay shouldtherefore be denied in full.Spencer worked for the Respondent in a night-shiftposition. At the same time Spencer worked for the Re-spondent, he also worked for another employer on aday-shift job. Spencer admitted that after his terminationby Respondent he never made any attempt to securenighttime employment elsewhere. It is on this basis thatthe Respondent argues Spencer should be denied back-pay in full.Following Spencer's termination by the Respondent,however, he was laid off at a later date by the other em-ployer. Thereafter, Spencer sought employment throughthe Tennessee state-operated employment service. Hewas able to secure employment with CETA; the city ofBolivar, Tennessee; and an employer referred to in therecord as ECS in Whiteville, Tennessee.In his post-trial brief, counsel for the General Counselconcedes that backpay should be withheld from Spenceruntil the time when he was laid off by the other employ-er. Counsel for the General Counsel is therefore willingto reduce the Respondent's net backpay figure of $1 1,047by $4,138 in order to arrive at a new net backpay figureof $6,909, exclusive of interest. Counsel for the GeneralCounsel gives no reason why Spencer's backpay shouldnot be withheld in its entirety since Spencer admits thathe never looked for supplemental income. I shall never-theless award Spencer the amount of backpay recom-mended by counsel for the General Counsel. The fact isthat Spencer held two jobs. While Spencer did not beginto look for work until he also lost the job with the otheremployer, it is just as possible and reasonable that hewould not have looked for work then had he still beenemployed by the Respondent. It is impossible to say thatthe search for work which began after he lost the jobwith the other employer was directed at replacing onlythat other job. The fact is that beginning in approximate-ly August 1974 and continuing thereafter, Spencer didseek work and obtained it where he could. Consequently,beginning at that time, but not earlier, Spencer is entitledto backpay. Accordingly, I find that the Respondentowes Spencer backpay in the amount of S6,909, plus in-terest.B. Leroy LakeThe Respondent argues that Lake should be deniedbackpay from the time of his discriminatory terminationthrough the second quarter of 1976 when Lake graduat-ed from high school.Lake worked for the Respondent on the night shift atthe time he was going to high school during the day.Lake admits that, after being discharged by the Respond-ent, he did not seek other nighttime employment. Laketestified that he did ask a friend who worked for anotheremployer about the possibility of Lake obtaining night-time work, but was told no jobs were available. Lakeadmits he never submitted an application with that em-ployer. Consequently, the Respondent argues Lakeshould be denied backpay. Counsel for the GeneralCounsel argues that because Bolivar, Tennessee is a verysmall community of 7500 people, nighttime work wasnot available and Lake's search was adequate. I find thatmerely asking a friend about the possibility of a job,without at least approaching the employer itself and/orsubmitting an application is not an adequate search forwork. I also find, however, that the Respondent hasfailed to meet its burden of proving that in each of thecalendar quarters for which backpay is claimed Lakewas in school and therefore not conducting an adequatesearch for work. The Respondent offered no evidence toshow that Lake was going to school on a year-roundbasis and it is common knowledge that public schools donot operate on that basis. I note from the backpay speci-fication computation for Lake that he earned S638.40during the third calendar quarter (i.e. July, August, Sep-tember) 1975 and again obtained employment beginningin the third calendar quarter 1976, the period whenpublic schools normally do not operate. Failing specificproof from the Respondent of the calendar quarterswhen Lake was in school, I have no basis for knowingor assuming what calendar quarters the school year cov-ered. Consequently, I am constrained to conclude thatthe Respondent has failed to meet its burden of proof onthe issue, and I shall award backpay in accordance withthe computation of counsel for the General Counsel. Ac-cordingly, I find that Leroy Lake is due backpay in theamount of $17,056, plus interest.C. Ressie Ford Traylor, Lurlene Pirtle, NathanielMcClellan, Gladys McGowan, Wiley Murphy, PercyMcNeal, and Margie WilsonThe Respondent contends that Traylor, Pirtle, McClel-lan, McGowan, Murphy, McNeal, and Wilson should be113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied backpay during portions of the backpay periodbecause their search for work was inadequate.Regarding Traylor, the Respondent argues that sheshould be denied backpay for the fourth quarter 1975through the fourth quarter 1976. The Respondent sub-mits that it owes Traylor only $14,036 rather than$23,434 claimed by counsel for the General Counsel. TheRespondent argues that, during the period from mid-1975until she began work at the Townhouse Restaurant inearly 1977, Traylor applied for work at only two places,Harman International and Armour Leather.9Traylor tes-tified that she telephoned Harman International once aweek for approximately a month and that she tried for 3or 4 weeks consecutively to obtain employment atArmour Leather.Regarding Pirtle, the Respondent argues that sheshould be denied backpay for third and fourth quarters1973, the first and second quarters 1974, the years 1976,1977, 1978, and the first and second quarters 1979. TheRespondent admits that it owes Pirtle only $3,847 ratherthan $37,055 claimed by counsel for the General Coun-sel. During the period from her termination through thethird quarter 1975, Pirtle could recall applying for workat only four places: Harman International, Kilgore Cor-poration, Western State Hospital, and Brown Shoe Cor-poration where she was hired in mid-1975. After beinglaid off from her job at Brown Shoe Corporation in Oc-tober 1975, Pirtle remained unemployed until mid-1979.During that time, she was registered with the Tennesseestate employment service and individually applied forpositions at a local hospital, at Care Inn, and at the Sum-merville Board of Education.Regarding McClellan, the Respondent argues that heshould be denied backpay during the second, third, andfourth quarters 1976, all of 1977, the first and fourthquarters 1978, the first and second quarters 1979, and thefirst and second quarters 1980. Respondent submits thatit owes McClellan only $10,912 rather than the $37,871claimed by counsel for the General Counsel. During thebackpay period from July 1973 to June 1980, McClellanworked for Bolivar Motor Company; Bryan Foods inWest Point, Mississippi; the city of Bolivar; Care Inn;and T. J. & L. Construction Company in Henderson,Tennessee. McClellan could not recall whether he sub-mitted any job applications between the time he was laidoff by the City of Bolivar in February 1976 and the timehe went to work for Care Inn in March 1978. He volun-tarily quit the job at Care Inn, and shortly thereafterwent to work for T. J. & L. Construction Company.After working there only 3 days, however, McClellanwas terminated because he did not possess necessaryqualifications for the position. From then until August1979, when he returned to work for the Respondent, hewas able to remember submitting applications at WesternState Hospital and at Kilgore Corporation.Regarding McGowan, the Respondent argues that sheshould be denied backpay for the fourth quarter 1975,the entire year 1976, the first and second quarters 1977,9 Needless to say, Traylor also began to seek work at some point intime at the Townhouse Restaurant where she eventually obtained em-ployment in early 1977.the fourth quarter 1978, and the entire year 1979. TheRespondent submits that it owes McGowan only $4,221rather than $28,404 claimed by counsel for the GeneralCounsel. Following her unlawful termination by the Re-spondent, McGowan sought and obtained employment atKilgore Corporation. She remained employed there con-tinuously for approximately a year and a half fromAugust 1973 to March 1975. She did not obtain workagain until some time in the third quarter of 1977 whenshe was able to secure a job with Winter Garden FreezerCompany. McGowan was not able to recall whether shesubmitted any employment applications during the inter-im period. It is not clear whether she quit or lost her po-sition with Winter Garden, but it is clear that from Sep-tember 1977 to September 1978, McGowan attendedschool. No backpay is claimed by counsel for the Gener-al Counsel during that entire year. Upon graduation,McGowan, reentered the labor market. McGowan wasable to recall that after her graduation she submitted ap-plications at Western State Hospital, Care Inn, an HISplant, and the Townhouse Restaurant. In early 1980,McGowan was offered and accepted a job at the Town-house Restaurant where she remained employed throughthe end of her backpay period.Regarding Murphy, the Respondent argues that heshould be denied backpay for the years 1974, 1975, 1976,1977, and first and second quarters 1978. The Respond-ent submits it owes Murphy only $13,941 rather than the$38,561 claimed by counsel for the General Counsel. TheRespondent argues that Murphy should be denied back-pay because he submitted a miniscule number of employ-ment applications over a 5-year period and failed tosecure anything other than low-paying seasonal employ-ment during that time. Murphy's testimony was typicalof that by the backpay claimants generally. Overall, thetestimony was vague and indefinite. Initially, he couldnot recall having worked at all during the 6-year periodfrom 1973 to 1979. Only through prompting was heeventually able to recall seasonal employment with MaroFarms and Laro Angus Ranch. Murphy testified henever worked for Chickasaw Area Development Com-mission which is listed as one of his employers in thebackpay specification. Murphy was only able to recallapplying at Dover Elevator and at Brown Shoe between1976 and 1978.Regarding Percy McNeal, the Respondent argues thathe should be denied. backpay for the third and fourthquarters 1973; the first, second, and third quarters 1974;the fourth quarter 1975; the first, second, and third quar-ters 1976; the fourth quarter 1978; and the first andsecond quarters 1979. The Respondent submits it owesMcNeal only $12,522 rather than $28,660 claimed bycounsel for the General Counsel. McNeal was able torecall that during the backpay period he applied forwork at Harman International and Brown Shoe Corpora-tion; that he sought and eventually obtained farm workwith Maro Farms; that he applied for work and took atest at a plant referred to as E.S.C.; and that he appliedfor work at Jervis Company. McNeal also testified thathe twice went to St. Louis, Missouri, to look for work.His first trip was unsuccessful, and he returned home.114 MASTER SLACKThereafter, he was only able to secure intermittent farmwork, and he therefore went back to St. Louis. In St.Louis, McNeal obtained work at French Cleaners. Afterbeing laid off from that position, McNeal remained in St.Louis and secured a job at Crown Foods. After beinglaid off from Crown Foods in October 1978, McNeal uti-lized the St. Louis employment job referral service.Unable to find employment in St. Louis, McNeal thereaf-ter returned to Bolivar, Tennessee. In the fall of 1979,McNeal was able to secure a job with Bolivar WoodProducts, where he remained employed until being rein-stated by the Respondent.Regarding Wilson, the Respondent argues that, whileshe has made attempts to secure employment during the8-year backpay period, they have been half-hearted at-tempts. According to the Respondent, an inferenceshould be drawn from the fact Wilson's interim jobs fre-quently lasted no longer than a month that Wilsongradually made herself more and more unemployable.The Respondent argues that it should not be called on tobear the burden of Wilson's inability to find or hold ajob over an 8-year period of time. Therefore, the Re-spondent would deny Wilson all backpay after the thirdquarter 1974. The Respondent submits it owes Wilsononly $2,854 rather than the $29,950 claimed by counselfor the General Counsel. After the Respondent unlawful-ly terminated Wilson, she sought work through the Ten-nessee state unemployment office. She submitted applica-tions at Kilgore Corporation and at Armour LeatherCompany, but she was not hired. In addition, she appliedfor work at Sommerville Manufacturing Company whereshe was hired in August 1974. After working there 2days, she failed to report to work thereafter. In theevening after the second day of work, Wilson received abeating which caused her to go to the hospital. Wilsonwas treated and released without spending the night. TheRespondent does not argue that Wilson's termination onthis occasion should result in Wilson forfeiting backpay.Approximately I month later, in September 1974, Wilsonobtained employment at Kilgore Corporation. Afterworking at Kilgore for about a month, Wilson's childbecame ill and Wilson was forced to quit. How longWilson remained out of the labor market in order to carefor her sick child is not reflected in the record. No back-pay is claimed by counsel for the General Counsel fromOctober 1974 to October 1975 because the Respondent'splant was shut down and no work was available. InAugust 1975, Wilson obtained work at Brown ShoeCompany. She quit after I week because the individualwith whom she rode to work quit; the job then did notpay enough in view of babysitting expenses and in-creased transportation costs resulting from having tocommute alone.Wilson, like many other discriminatees, was vague andindefinite in her testimony about her search for interimemployment. There is no reason whatever to believe,however, that this resulted from any design on her part.Rather, it was clear from the demeanor of Wilson andevery other witness that they were trying their best torecall events which, as a practical matter, had been com-pletely forgotten about because of the passage of time.For example, Wilson testified that she worked at thePizza Hut Restaurant in Bolivar for about a 3-weekperiod but was not able to recall when it was or evenwhether it was in 1976 or 1977. Wilson quit that jobafter 3 weeks because it was only a part-time job work-ing 3 or 4 hours a day at $1.65 per hour. Wilson estimat-ed that during the 3-week period she earned approxi-mately $26 plus one 25-cent tip. Wilson quit because shesimply was not making enough money to cover theadded cost of babysitting and transportation expenses.Throughout 1976 to her offer of reinstatement by Re-spondent in June 1980, Wilson continued her search foremployment through the state-operated unemploymentoffice. In addition, she applied for positions with the Re-spondent, Jervis, The Tannery, Tipco, and UGGS.Wilson was offered and accepted a job at Tipco. At theend of the first day, Wilson was told they had run out ofwork for her to do, but that they would call her backwhen work picked up. At the UGGS factory, Wilsonwas told they were only hiring men.10As previously indicated, the Respondent argues thatWilson's attempts to secure work have been "half-heart-ed." It asks that an inference be drawn that Wilson hasmade herself more and more unemployable by her re-peated failure to stay on a job. In substance, the Re-spondent's argument is identical to one rejected by theUnited States Court of Appeals for the Sixth Circuit inNLRB v. Miami Coca-Cola Bottling Company, supra, at575, wherein the Respondent argued that because interimearnings were "incredibly low," this fact makes a primafacie case of willfully incurring losses during the back-pay period. The court stated:Respondent invites our adoption of a rule that theemployer's proof of "incredibly low" earnings shiftsto the General Counsel the burden of going for-ward with evidence that the discriminatees usedreasonable efforts to find interim work. We declinethe invitation.Similarly in this case, the fact that Wilson's periods of in-terim employment have been abbreviated does not leadto an inference that Wilson willfully incurred lossesduring the backpay period. Neither does the burden shiftto the General Counsel to go forward with evidence thatWilson used reasonable efforts to find interim work.Rather, the burden remains with the Respondent toprove that Wilson failed to conduct an adequate searchfor interim employment or voluntarily removed herselffrom the labor market.I have grouped Traylor, Pirtle, McClellan, McGowan,Murphy, McNeal, and Wilson for consideration becausethere is a common thread which runs through their testi-mony and which carries significant weight in my analysisof that testimony. While it is undoubtedly gross oversim-plification, it must be observed that the discriminatees'o I reject the Respondent's argument that Wilson should be discredit-ed in this regard based on the improbability of an employer violatingTitle VII of the Civil Rights Act of 1964 and/or the improbability of anemployer revealing such an unlawful intent to an applicant. In this pro-ceeding, Wilson's testimony is uncontroverted and I find no basis in herdemeanor for discrediting Wilson. Rather, I conclude that the incidentoccurred as described by Wilson115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein are rural and uneducated. This factor is onlypartly revealed by a reading of the literal transcript ofthe trial herein and is necessarily dependent in part onmy observation of the witnesses' conduct and demeanorin testifying. The transcript cannot show the full extentto which they mispronounced, misused, and misunder-stood words. As the record does reveal, the testimony ofthe backpay claimants about their search for interim jobswas vague and indefinite. Some witnesses could not re-member names of some of the plants where they appliedfor work. At least one denied, on examination by counselfor the Respondent, working at a place that was listed astheir employer in the backpay specification. Based on myobservation of each witness, however, I am thoroughlyconvinced that they were testifying truthfully to the bestof their ability at the time about their search for interimemployment. Their testimony was frequently vague andindefinite not because of an intention or attempt to de-ceive but rather because of poor memories, the fact thatthe period of time about which they were being ques-tioned spanned eight calendar years, the failure to keeprecords, and a lack of understanding as to the informa-tion they were expected to furnish. The Respondent hasnot shown that these discriminatees did not search forwork, but only that they could not recall searching forwork during certain periods. All of the discriminateesdid find interim jobs, some for substantial periods, andthere is no evidence that any of them rejected offers ofjobs. No backpay is sought for periods when they werenot seeking work for various reasons, such as whenMcGowan attended school from September 1977 to Sep-tember 1978.As was stated in Lizdale Knitting Mills, 232 NLRB592, 599 (1977):It is established policy under the Act that a backpayclaimant is required to make a reasonable search forinterim employment" in order to mitigate loss ofincome and the amount of backpay. The Board andthe Courts hold, however, that, in seeking to miti-gate loss of income, a backpay claimant is "held...only to reasonable exertions in this regard, notthe highest standard of diligence .... The princi-ple of mitigation of damages does not require suc-cess; it only requires an honest good faith effort.... ,"12 The Board and the Courts also hold thatthe burden of proof is on the employer to show thatthe employee failed to make a reasonable search,'or that he willfully incurred losses of income orotherwise was not available for work during periodswhen backpay is claimed'4and any "doubts shouldl NLRB v. Midwest Hanger Co., 550 F.2d 1101 (8th Cir. 1977).12 NLRB v. Madison Courier, 472 F.2d 1307 (D.C. Cir. 1972); NLRB v.Arduini Mfg. Corp., 394 F.2d 420, 423 (Ist Cir. 1968); NLRB v.NHE/Freeway, 545 F.2d 592, 594 (7th Cir. 1976); McCann Steel Co., 224NLRB 607 (1976).13 NLRB v. Midwest Hanger Co., supra."4 NLRB v. Pugh and Barr, Inc., 231 F.2d 588 (4th Cir. 1956); NLRBv. Miami Coca-Cola Bottling Co., 360 F.2d 569 (5th Cir. 1966); GuardianIndustries, 227 NLRB 1140 (1977).be resolved in favor of the backpay claimant ratherthan the respondent wrongdoer who is responsiblefor any uncertainty which may exist" and againstwhom any uncertainty must be resolved.'It is particularly important in a case such as this wherethe backpay period spans eight calendar years and thebackpay claimants simply are not able to recall much ofwhat occurred during that period to keep in mind thefact that at this stage in the proceedings the backpayclaimants do not enter the courtroom with a burden ofestablishing that throughout the backpay period theyhave engaged in an uninterrupted search for work.Rather, they enter as employees who have been unlaw-fully discriminated against by the Respondent, who, asthe wrongdoer, is responsible for any uncertainty whichmay exist. While there may be some surface appeal tothe Respondent's argument that it "should not be calledupon to bear the burden of [employees'] inability to findor hold a job over an eight-year period of time," that ar-gument must fail because it is directly contrary to allprecedent and sound public policy. The burden is and re-mains on the Respondent as the original wrongdoer toshow that the employee failed to make a reasonablesearch for work, if that is the Respondent's claim. Basedon my observation of the witnesses and a careful analysisof the record as a whole, I find that the Respondent hasnot shown that the backpay claimants did not search forwork, only that during various periods they could notrecall whether and where they searched. In conclusion, Ifind that all of these backpay claimants made a sincereand reasonable effort, in their circumstances, to find in-terim employment to mitigate loss of income resultingfrom their discriminatory discharges and because theyneeded to work to earn their livelihood. The Respondenthas failed to sustain its burden of proving lack of dili-gence in seeking interim employment or willful loss ofearnings on the part of any of these backpay claimantsduring the period when backpay is claimed. According-ly, I find that backpay is due these individuals in theamounts claimed by counsel for the General Counsel."'D. William Ray DavisThe Respondent argues that William Ray Davis hasmade ascertainment of his interim earnings impossible byfailing to produce subpoenaed information bearing on hisearnings from self-employment throughout his backpayperiod. Thus, the Respondent argues, Davis should bedenied backpay in full from the time he became self-em-ployed through the remainder of his backpay period.The Respondent submits that it owes Davis only $2,710.In the backpay specification, counsel for the GeneralCounsel claimed $10,159 on Davis' behalf, but, acceptingI' United Aircraft Corp., 204 NLRB 1068 (1973).16 Earline Lake, another individual whom the Respondent arguesfailed to make an adequate search for work and should have her backpayreduced, removed herself from the labor market between May 1975 andDecember 1976 in order to care for her sick husband. Counsel for theGeneral Counsel and counsel for the Respondent agree that Lake's back-pay should be reduced accordingly, and both agree to the sum ofS14,098, plus appropriate interest. Their agreement is well supported bythe record herein, and I find that to be the amount owed to Lake.116 MASTER SLACKonly the least sum which Davis testified he might haveearned through self-employment, has agreed in his post-trial brief to reduce that amount to $5,968.17.In the backpay specification, no interim earnings areattributed to Davis for having operated any individualbusiness. When examined by counsel for the Respondent,however, Davis freely admitted operating Ray's Wharfand Hideout. The Respondent argues that it should beinferred Davis purposedly neglected to inform counselfor the General Counsel about the establishment and anyrevenue it brought him. The Respondent also submits itis probable Davis would have never acknowledged itsexistence had the Respondent not questioned him aboutit while on the stand. I see no basis for drawing any in-ference against Davis or speculating about probabilitiessuggested by Respondent. During his examination, Davismade no attempt to conceal his earnings from that sourceand cannot be said to have been evasive.Davis admitted that he obtained a beer license in ap-proximately October 1974 at which time he openedRay's Wharf and Hideout. Davis operated the establish-ment as a sole proprietorship for approximately 3 or 4years, i.e., at least through 1977. Davis now rents out thefacility. During examination by counsel for the Respond-ent, Davis admitted several times that when he operatedthe business himself prior to renting it out he made ap-proximately $7,000 or $8,000 per year from the business.Under cross-examination by the General Counsel, Davisasserted he made only $150 or $200 per month. It is onthe basis of the testimony on cross-examination thatcounsel for the General Counsel has agreed to reducethe claim for backpay for Davis from $10,159 to$5,968.17. I am not satisfied with the General Counsel'sposition. Davis claimed that he filed annual income taxreturns derived from the operation of Ray's Wharf andHideout. The Respondent subpoenaed Davis to bringthose records to the trial, and in his testimony Davis ac-knowledged receipt of the subpoena. Although Davis ad-mitted having copies of those records, Davis failed tocomply with the subpena. While Davis was not evasivein his testimony and I will not draw an inference that heconcealed interim earnings from counsel for the GeneralCounsel, I shall draw an adverse inference against Davisfor having failed to comply with the subpoena requiringhim to produce income tax records which he admits arein his possession and/or control. I shall infer that if pro-duced, those records would not support the assertion oncross-examination that he earned only $150 or $200 amonth from the operation of this business but ratherwould reflect that he earned at least $7,000 or $8,000 peryear from it as he admitted to counsel for the Respond-ent on direct examination. Further, in view of Davishaving willfully failed to comply with the subpoena, Ishall adopt the approximation of $8,000 annually ($2,000quarterly) for determining whether Davis is entitled toany backpay after October 1974 when he commencedbusiness. A review of the backpay specification reflectsthat the second calendar quarter of 1976 is the only quar-ter in which an amount greater than S2,000 is claimed.Accordingly, I find that after October 1974 Davis is enti-tled only to S312 of $2,312 claimed on his behalf for thesecond quarter 1976. Adding that to the amounts claimedon his behalf for the fourth quarter 1973 and the first andsecond quarters 1974, the net backpay due Davis is$3,022 plus appropriate interest.ORDERUpon the entire record, and in accordance with theforegoing findings, I conclude that the Respondent,Master Slack and/or Master Trouser Corp., HardemanGarment Corp., Morehouse Garment Corp., LauderdaleGarment Corp., Lobelville Garment Corp., its officers,agents, successors, and assigns, shall satisfy its obligationto make whole the backpay claimants here involved bypayment of the amounts of net backpay set forth oppo-site their names. Each of the amounts listed below shallbe paid plus interest thereon accrued to the date of pay-ment at the rate of 6-percent interest per annum, comput-ed in the manner specified in Isis Plumbing Co., 138NLRB 716 (1962), minus any tax withholdings requiredby Federal and state laws."7Grace BeardMose BurkleyEarlie CheairsRay DavisPeggy Peoples HarrisAlma JonesFreddie JonesMattie JonesEarline LakeLeroy LakeNathaniel McClellanGladys McGowanDoris McNealPercy McNealRonald MossWiley MurphyVera NormentJuanita PhillipsLurlene PirtleAllan Lynn RussellJohnny RussellLeo SainWillie SpencerRessie Ford TraylorEarnest WilliamsPatricia WilliamsMargie Wilson$ 2623,5124,4553,02272013,5572,4551,26314,09817,05637,87128,40414,60628,66023,05638,5612,1326,87137,05532,4922,9415576,90923,4345527,87629,950" Counsel for the Oeneral Counsel argues that interest should be com-puted on the basis of the Board's decision in Florida Steel Corp.. 231NLRB 651 (1977). Counsel for the Respondent objects, citing clear au-thority contrary to the Oeneral Counsel's position. Vanguard Oil & Serv-ice, 246 NLRB 130 (1979); Otis Harpital, 240 NLRB 173 (1979); PierrePellaton Enterprises, 239 NLRB 1211 (1979). Accordingly, interest shallbe computed at the rate of 6 percent per annum.117